ORDER
This matter having been duly presented on the motion of JUSTIN PAUL CHRISTODORO of PARAMUS, who was admitted to the bar of this State in 2004, and who was transferred to disability inactive status pursuant to Rule 1:20-12 by Order of the Court filed August 29, 2013, seeking to be restored to active status to practice law;
And the Office of Attorney Ethics having interposed no objection to the relief sought;
And good cause appearing;
It is ORDERED that the motion is granted, and JUSTIN PAUL CHRISTODORO is hereby restored to active status, effective immediately.